Citation Nr: 0929069	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  05-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 
1970.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
by the RO that determined that new and material evidence had 
not been received to reopen the Veteran's claim of service 
connection for PTSD.  

The Board subsequently, in June 2008, found that new and 
material evidence had been submitted to reopen the service 
connection claim for an acquired psychiatric disorder, to 
include PTSD.  At that time, the Board remanded the claim so 
that additional development could be conducted.  

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a hearing conducted at the RO in March 
2008.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran of any further action required on his part.  


REMAND

For the reasons set forth hereinbelow, the Veteran's claim 
must be remanded.

In this case, the Board observes that following the RO's 
issuance of the most recent Supplement Statement of the Case 
(SSOC) in May 2009, the Veteran submitted additional medical 
evidence pertinent to his claim.  Specifically, the Veteran, 
in February 2009, submitted a letter from a private treating 
psychiatrist to the RO.  

A photocopy of this letter was later received by the Board in 
June 2009.  As part of this letter, the psychiatrist noted 
that he had treated the Veteran since February 2007.  In 
pertinent part, the private psychiatrist opined that the 
Veteran suffered from PTSD that was "due to his experience 
while serving in the Vietnam war."  

It appears that the RO has not considered the contents of the 
January 2009 letter.  In such a situation, as argued by the 
Veteran's accredited representative as part of a July 2009 
Informal Brief of Appellant in Appealed Case, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate SSOC.  38 
C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In light of the association with the record of the above-
discussed January 2009 private medical letter, wherein an 
opinion linking a diagnosis of PTSD with the Veteran's 
service is included, a medical addendum should be solicited 
from the VA physician who conducted the VA PTSD examination 
in December 2008.  

At that time, after having had an opportunity to review the 
Veteran's claims file (at which time the January 2009 letter 
of course had not been associated with the file), the 
examining physician did not supply a diagnosis of PTSD, but 
rather of personality disorder, not otherwise specified.  

Within the addendum, the examiner who conducted the December 
2008 PTSD examination should review of the January 2009 
letter in order to determine whether an revised opinion as to 
the nature and likely etiology of the claimed psychiatric 
disorder is required.  The examiner should be asked to supply 
VA with a complete rationale for her additional findings.  

Also in association with this remand, VA should make an 
effort to associate with the record all medical records 
associated with treatment afforded the Veteran from February 
2007 to the present.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to obtain copies of all treatment records 
pertaining to care provided by Dr. E.Z.B. 
(author of the above-discussed January 
2009 letter) from February 2007 to the 
present.  If these records cannot be 
obtained, the attempt to obtain them 
should be documented for the record, and 
the Veteran informed in writing.  

2.  The RO should forward the claim 
folders to the VA examiner who examined 
the Veteran in December 2008.  After 
reviewing the findings included as part 
of the January 2009 submitted to VA from 
Dr. E.Z.B., as well as, if pertinent, any 
records received from this physician in 
association with the development sought 
hereinabove, the physician must opine 
whether these medical findings associated 
with treatment afforded the Veteran by 
Dr. E.Z.B. requires her to change or 
alter her previously provided medical 
findings/diagnosis as set out as part of 
the December 2008 VA PTSD examination.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten addendum report.  

If another VA examination of the Veteran 
is required, this should be carried prior 
to returning the case to the Board.  

3.  In the event that the physician who 
examined the Veteran in December 2008 is 
unavailable, the RO/AMC should schedule 
the Veteran for a VA examination to 
ascertain the nature and likely etiology 
of any claimed innocently acquired 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran currently suffers from an 
innocently acquired psychiatric 
disability, to include PTSD, due to any 
event or incident of his period of active 
service.  If PTSD is diagnosed, the 
examiner should identify any specific 
stressor that is sufficient to support 
the diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remands, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken before returning the case to 
the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence 
(to include the January 2009 private 
medical letter and all evidence 
associated with the record pursuant to 
this remand) and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


